EXHIBIT EXECUTION VERSION PLEDGE AGREEMENT among ACCO BRANDS CORPORATION, CERTAIN OTHER SUBSIDIARIES OF ACCO BRANDS CORPORATION FROM TIME TO TIME PARTY HERETO and U.S. BANK NATIONAL ASSOCIATION, as COLLATERAL TRUSTEE Dated as of September 30, 2009 PLEDGE AGREEMENT PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented from time to time, this “Agreement”), dated as of September 30, 2009, among each of the undersigned pledgors (each, a “Pledgor” and, together with any other entity that becomes a pledgor hereunder pursuant to
